 Case: 1:16-cv-08637 Document #: 4376 Filed: 03/01/21 Page 1 of 3 PageID #:293061




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                              No. 1:16-cv-08637


This Document Relates To:                               Honorable Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiffs Actions



    MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS
              BETWEEN END-USER CONSUMER PLAINTIFFS
      AND TYSON, FIELDALE, PECO FOODS AND GEORGE’S DEFENDANTS


         PLEASE TAKE NOTICE that on the date and time to be determined by the Court, if the

Court determines that a hearing is necessary, the End-User Consumer Plaintiffs (“EUCPs”) will

appear (or will appear by remote means) before the Honorable Thomas M. Durkin in his

courtroom 1441 of the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois,

and will then and there present their Motion for Preliminary Approval of Settlements with

Tyson, Fieldale, Peco Foods and George’s Defendants. This motion is based on this notice of

motion and motion, Federal Rule of Civil Procedure, the concurrently filed Memorandum of

Law and supporting declaration and exhibits, and all other evidence and arguments presented in

the briefings and at the hearing of this motion.

 DATED: March 1, 2021                              HAGENS BERMAN SOBOL SHAPIRO LLP


                                                   By        s/ Shana E Scarlett
                                                            SHANA E. SCARLETT

                                                   Rio R. Pierce
                                                   715 Hearst Avenue, Suite 202
                                                   Berkeley, CA 94710
                                                   Tel: (510) 725-3000
                                                   shanas@hbsslaw.com



010636-11/1440830 V1
 Case: 1:16-cv-08637 Document #: 4376 Filed: 03/01/21 Page 2 of 3 PageID #:293062




                                          riop@hbsslaw.com

                                          Steve W. Berman
                                          Breanna Van Engelen
                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                          1301 Second Avenue, Suite 2000
                                          Seattle, Washington 98101
                                          Tel: (206) 623-7292
                                          steve@hbsslaw.com
                                          breannav@hbsslaw.com

                                          Interim Lead Counsel for End-User Consumer
                                          Plaintiffs

                                          Kit A. Pierson
                                          Brent W. Johnson
                                          Alison Deich
                                          COHEN MILSTEIN SELLERS & TOLL, PLLC
                                          1100 New York Ave. NW
                                          Suite 500, West Tower
                                          Washington, DC 20005
                                          Tel: (202) 408-4600
                                          kpierson@cohenmilstein.com
                                          bjohnson@cohenmilstein.com
                                          adeich@cohenmilstein.com

                                          Daniel H. Silverman
                                          COHEN MILSTEIN SELLERS & TOLL, PLLC
                                          190 South LaSalle Street, Suite 1705
                                          Chicago, IL 60603
                                          Tel: (312) 357-0370
                                          dsilverman@cohenmilstein.com

                                          Additional Counsel for End-User Consumer
                                          Plaintiffs




010636-11/1440830 V1
 Case: 1:16-cv-08637 Document #: 4376 Filed: 03/01/21 Page 3 of 3 PageID #:293063




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on March 1, 2021, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                       s/ Steve W. Berman
                                                      STEVE W. BERMAN




010636-11/1440830 V1
